OPINION OF THE COURT

Per Curiam.

Petitioner moves to confirm a Referee’s report recommending respondent’s disbarment. Respondent was admitted on October 29, 1942 in the Second Judicial Department and he presently has an office for the practice of law in the First Judicial Department.
The respondent admitted before the Referee that, while acting as a trustee, he converted stock with a value of approx*548imately $39,000. He had improperly pledged this stock with the National Bank of Westchester for personal loans totaling $24,000. The respondent now owes the bank and the stock owners a sum in excess of $34,000.
The respondent was apparently prompted to convert the stock to meet the pressing financial needs of sending his four children to colleges and graduate schools. The evidence also indicates that respondent’s professional record was theretofore unblemished. Likewise, it should be observed that, to date, the respondent has not been criminally prosecuted for this offense. Lastly, it should be stressed that he is apparently attempting to make restitution for all losses.
Notwithstanding the foregoing considerations, the fact remains that the respondent has converted stock with a substantial value. This most serious offense indicates that respondent lacks the moral fitness to continue as a member of the legal profession. (Matter of Gonzalez, 57 AD2d 90.)
Accordingly, the motion to confirm is granted, the respondent is adjudged guilty of professional misconduct and he should be disbarred.
Murphy, P. J., Kupferman, Lupiano, Birns and Silver-man, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective September 25, 1978.